DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
at least two pressing members in claim 1;
at least two reaction force detection units in claim 1; and
cover member in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “and different from each other” in line 6.  There appears to be a grammatical error or missing phrase or word.  It is unclear to what the phrase refers.  The phrase will be interpreted as reciting intended use for each of the pressing members.
	Claim 1 recites “and smaller than the reaction force received by the first pressing member” in line 11. There appears to be a grammatical error or missing phrase or word. It is unclear to what the phrase refers.  The phrase will be interpreted as reciting intended use for receiving a reaction force.
Lines 17-20 of claim 1 recite a detection function.  However, the recited function does not follow from the structure recited in the claims.  The functional limitations performed by the apparatus are unclear because the claim recites a function without providing any indication about what performs the function.  Thus, the boundaries of the functional language are unclear because the claims do not provide for what performs the function.  Lines 17-20 will be interpreted as intended use for purposes of examination.
Dependent claims 2-10 inherit and do not remedy the deficiencies of independent claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,816,417 B2 to Taniguchi.  The effective filing date of Taniguchi is before the effective filing date of the instant application.
As to claim 1, Taniguchi discloses a muscle contraction detection sensor for detecting a muscle contraction, the muscle contraction detection sensor comprising (When reading the preamble in the context of the entire claim, it is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02): 
a substrate (6) to be mounted facing a muscle to be detected (intended use; substrate 6 is capable of facing a muscle); 
at least two pressing members (BS, 4, 5) that are arranged on the substrate (Figs. 9, 19 show pressing member BS, 4, 5, on the substrate 6), are to be pressed against the muscle (intended use; pressing members are capable of being pressed against the muscle; broadest reasonable interpretation does not require pressing members in direct contact with muscle), and receive respective reaction forces that are caused by pressing and different from each other (intended use; pressing members are capable of being pressed against the muscle; broadest reasonable interpretation does not require pressing members in direct contact with muscle; and 
at least two reaction force detection units (S, S1, S2 Figs. 9, 19) configured to detect the respective reaction forces received by the pressing members (col 11, ln 27-31), 
wherein the pressing members include a first pressing member and a second pressing member that receives the reaction force that is caused by the pressing against the muscle (Figs 9, 19 show multiple pressing members BS) and smaller than the reaction force received by the first pressing member (intended use; the pressing member(s) BS are capable of receiving a reaction force; col 11, ln 27-31), 

a muscle contraction is detected based on a change in a difference between, or a change in ratios of, the reaction force received by the first pressing member detected by the first reaction force detection unit and the reaction force received by the second pressing member detected by the second reaction force detection unit (intended use; differences in pressure are capable of detection with the units S, S1 and S2 and members BS; col 2, ln 25-28).

As to claim 3, Taniguchi discloses the muscle contraction detection sensor according to claim 1. Taniguchi further discloses wherein the second pressing member is formed into a flexible bag-like shape that encapsulates a fluid (col 5, ln 34-36).

As to claim 4, Taniguchi discloses the muscle contraction detection sensor according to claim 3.  Taniguchi further discloses wherein the first pressing member is formed into a flexible bag-like shape that encapsulates a fluid (col 5, ln 34-36).

As to claim 7, Taniguchi discloses the muscle contraction detection sensor according to claim 3. Taniguchi further discloses wherein the fluid is air (col 5, ln 34-36).

As to claim 8, Taniguchi discloses the muscle contraction detection sensor according to claim 1.  Taniguchi further discloses a protruding height of the first pressing member from the substrate in an unloaded state is higher than a protruding height of the second pressing member from the substrate in an unloaded state (Figs. 9, 19 show top pressing member BS with a protruding height higher than bottom pressing member BS).


s 1, 3, 4, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,584,625 A to Kellogg.
As to claim 1, Kellogg discloses a muscle contraction detection sensor for detecting a muscle contraction, the muscle contraction detection sensor comprising (When reading the preamble in the context of the entire claim, it is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02).
a substrate (10, 13) to be mounted facing a muscle to be detected (intended use; substrate 10, 13 is capable of facing a muscle); 
at least two pressing members (13a Figs. 1, 3) that are arranged on the substrate (Figs. 1, 3 show pressing members 13a on substrate 10, 13), are to be pressed against the muscle (intended use; pressing members are capable of being pressed against the muscle; broadest reasonable interpretation does not require pressing members in direct contact with muscle; also note measuring grasping which would include muscles for grasping col 3, ln 64-68), and receive respective reaction forces that are caused by pressing and different from each other (intended use; pressing members are capable of receiving reaction forces; broadest reasonable interpretation does not require pressing members in direct contact with muscle); and
at least two reaction force detection units (11, 21) configured to detect the respective reaction forces received by the pressing members (col 3, ln 21-26),
wherein the pressing members include a first pressing member and a second pressing member that receives the reaction force that is caused by the pressing against the muscle (Fig 1 shows multiple pressing members 13a) and smaller than the reaction force received by the first pressing member (intended use; the pressing member(s) 13a are capable of receiving a reaction force; Abstract),
the reaction force detection units include a first reaction force detection unit configured to detect the reaction force received by the first pressing member and a second reaction force detection unit 
a muscle contraction is detected based on a change in a difference between, or a change in ratios of, the reaction force received by the first pressing member detected by the first reaction force detection unit and the reaction force received by the second pressing member detected by the second reaction force detection unit (intended use; differences in pressure are capable of detection with the units 11, 21 and members 13a; Abstract).

As to claim 3, Kellogg discloses the muscle contraction detection sensor according to claim 1.  Kellogg further discloses wherein the second pressing member is formed into a flexible bag-like shape (Fig. 3 illustrates 13a as forming a “flexible bag-like shape”) that encapsulates a fluid (col 6, ln 45-50).

As to claim 4, Kellogg discloses the muscle contraction detection sensor according to claim 3. Kellogg further discloses wherein the first pressing member is formed into a flexible bag-like shape (Fig. 3 illustrates 13a as forming a “flexible bag-like shape”) that encapsulates a fluid (col 6, ln 45-50).

As to claim 7, Kellogg discloses the muscle contraction detection sensor according to claim 3. Kellogg further discloses wherein the fluid is air (col 3, ln 15-20).

As to claim 9, Kellogg discloses the muscle contraction detection sensor according to claim 1.  Kellogg further discloses wherein the first reaction force detection unit is arranged between the substrate and the first pressing member, and the second reaction force detection unit is arranged between the substrate and the second pressing member (Fig. 3 illustrates detection unit 11 between substrate 10, 13 col 3, ln 22-28).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi.  Taniguchi discloses the muscle contraction detection sensor according to claim 1.  Although Taniguchi discloses an amplifier circuit, the amplifier circuit being configured to amplify and output detection signals input from the first reaction force detection unit and the second reaction force detection unit (col 7, ln 25-28), Taniguchi does not explicitly teach wherein the substrate includes an amplifier circuit incorporated therein.  However, it has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate/incorporate the amplifier circuit of Taniguchi in the substrate to provide a compact unit and/or to protect the circuitry form the environment.
Allowable Subject Matter
Claims 2, 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  US 7,090,647 B2 to Mimura teaches a circular pressing member (16) with a corresponding reaction force detection unit (25).  Mimura does not teach surrounding an additional pressing member.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/             Primary Examiner, Art Unit 3791